Title: To Alexander Hamilton from Josias Carvil Hall, 8 November 1799
From: Hall, Josias Carvel
To: Hamilton, Alexander


          
            Sir
            Havre-de-Grace Novr 8th 99
          
          I took the Liberty some Months since to introduce to your Notice Lieut: Campbel Smith of the 1st U.S. Regt. In the multiplicity of Business it has probably escaped your Memory. Permit me again to mention, from my own intimate Knowledge of him, that from his Talents, Education, Industry & Military Habits he is at least as well qualified as any Officer by his Station to discharge the Duties of Inspector to the Satisfaction of his Principal & Credit to himself. He eithr has not had Justice done him or he is unfortunate. I have not the Means of determining which. His Fortune & Station does not make a Military Life necessary to him: But he has a Passion for it It is pity he should be lost to the Service. If he remains, he will I trust some future Day be considered a valuable acquisition to his Country.
          With great personal Respect I am Sir Yr most Obdt Servt
          
            Jo. Carvel Hall
          
        